Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/23/2022 with respect to the claims filed on 08/23/2022 have been reviewed but are not being responded to because they raise new issues that would require further consideration and/or search because claim 12 is new and has the limitation “wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol, about 6,000 g/mol to about 7,400 g/mol, about 6,000 g/mol to about 7,200 g/mol, about 6,000 g/mol to about 7,000 g/mol, about 6,000 g/mol to about 6,800 g/mol, about 6,000 g/mol to about 6,600 g/mol, about 6,000 g/mol to about 6,400 g/mol, or about 6,000 g/mol to about 6,200 g/mol”, and this limitation was not a limitation in a claim filed earlier in the instant application.
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that In sharp contrast to the problem solved by the instant invention, Emanuele ‘401 is trying to remove lower molecular weight compounds, whereas the claimed invention is based upon the discovery that lower average molecular weight polymers are actually beneficial in cell culture (p. 5), Emanuele is not trying to remove molecular weight compounds that read on the claimed average molecular weight as claimed in claim 1. Specifically, Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
In response to the applicant’s argument that Table 4 in Emanuele ‘410 mentions a low molecular weight poloxamer having 6,900 Da of GPC-Mw, that the particular system and the Table 4 results are actually not considered by Emanuele ‘401 to be the most effective system for removal of low molecular weight material, that it is the results from the particular system and Table 8 results which are viewed as being 4 times more efficient than the other methods, and that in this Table 8, the GPC-Mw in the extract are all less than 6,000 Da, i.e., below the bottom end of the claimed range (p. 5), the rejection of the claims in the Office action mailed on 06/28/2022 is not based on Emanuele’s examples. It is based on Emanuele’s general disclosure, which renders obvious the claimed average molecular weight. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned (MPEP 2123(I)). Specifically, Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
In response to the applicant’s argument that in subsequent examples, and particularly those in which Emanuele ‘410 prepares poloxamers for the stated purpose of pharmaceutical administration, poloxamers having average molecular weight outside of the claimed range are employed, that Example 5 of Emanuele has a peak average molecular weight of 9,000 Daltons, that Example 7 has one of 8,5000 +/- 750 Da, and that Emanule ‘410 again reiterates that the rheologic, cryoprotective, anit-adhesive and antithrombotic effects of P188 are optimal within the predominant or main copolymers of the distribution, which are approximately 8,400 to 9,400 Daltons (p. 6), the rejection of the claims in the Office action mailed on 06/28/2022 is not based on Emanuele’s examples. It is based on Emanuele’s general disclosure, which renders obvious the claimed average molecular weight. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned (MPEP 2123(I)). Specifically, Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
In response to the applicant’s argument that one of skill in the art would not select a polymer derived from poloxamer having an average molecular of 6,000 g/mol to about 8,000 g/mol as claimed, and that based upon the disclosure of Emanuele ‘410, the skilled person would select a poloxamer having an average molecular weight greater than 8,000 g/mol (p. 6), Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol. an average molecular weight in the range of about 6,000 g/mol to about 8,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
In response to the applicant’s argument that Emanuele ‘410 may generally teach that Poloxamer 188 can be used in cell culture media, that the pending claims are not directed to the per se use of Poloxamer 188 in cell culture, and that they are directed to a cell culture media that includes a composition derived from Poloxamer 188 and having an average molecular weight in the range of about 6,000 g/mol to about 8,000 g/mol (p. 7), Emanuele teaches using their long circulating material free (LCMF) poloxamer 188 in a wide variety of applications and specifically as a tissue culture media additive. Specifically, Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323], wherein a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total value of Emanuele’s a’ and a to be from approximately 81 to approximately 100, which would read on wherein the sum of x and z is from about 81 to about 100 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, and for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total value of Emanuele’s a’ and a would have affected hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, hydrophobicity of Emanuele’s LCMF poloxamer 188, and circulating half-life of all components of Emanuele’s LCMF poloxamer 188.
In response to the applicant’s argument that based upon a review of Emanuele ‘410, the skilled person would have no reason to select a poloxamer having an average molecular weight in the range of about 6,000 g/mol to about 8,000 g/mol, and that they would have been taught away from lower average molecular weight poloxamer compositions (p. 7), Emanuele does not teach away from using the claimed average molecular weight. Specifically, Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
In response to the applicant’s argument that Vissvesvaran ‘736 does not remedy the shortcomings of Emanuele ‘410, that Vissvesvaran ‘736 discloses that any of poloxamer 188, poloxamer 237, and poloxamer 338 can be employed, and that Vissvesvaran ‘736 places no particular emphasis on poloxamer average molecular weight (p. 7), Emanuele ‘410 does not have the shortcomings referenced by the applicant as explained above in the Office’s response to the applicant’s allegations of shortcomings of Emanuele ‘410. The Office did not cite Vissvesvaran ‘736 for average molecular weight in the Office action mailed on 06/28/2022.

Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767